UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 21, 2010 Date of Report (Date of earliest event reported) SOLARWINDS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34358 73-1559348 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3711 South MoPac Expressway Building Two Austin, Texas 78746 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512) 682-9300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This current report on Form 8-K/A amends the current report on Form 8-K (the “Original Form 8-K”) furnished by SolarWinds, Inc. on July 21, 2010.The Original Form 8-K erroneously included Exhibit 99.1 in the body of the Original Form 8-K.The sole purpose of this amendment to the Original Form 8-K is to furnish the press release dated June 21, 2010 announcing the financial results as a separate exhibit. Item 2.02Results of Operations and Financial Condition. On July 21, 2010, SolarWinds, Inc. (“SolarWinds”) issued a press release regarding its financial results for the second fiscal quarter ended June 30, 2010.A copy of SolarWinds’ press release is attached hereto as Exhibit 99.1. The information contained in this report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section.The information in this report shall not be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press release issued by SolarWinds, Inc. dated July 21, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOLARWINDS, INC. Date:July 21, 2010 By:/s/ Michael J. Berry Michael J. Berry Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release issued by SolarWinds, Inc. dated July 21, 2010.
